internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-113612-99 date date re company investor trustee lp ric fund date c business l p q state x plr-113612-99 dear this letter is in reply to a letter from your authorized representatives dated date requesting rulings on a transaction completed on date c and a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below company is a publicly held state x corporation that acts as a holding_company for a group of direct and indirect wholly owned subsidiary corporations among other things company and its subsidiaries are engaged in business l company has only one class of stock outstanding its common_stock company as the common parent and its subsidiaries file a consolidated federal_income_tax return on a calendar_year basis as a consolidated_group the group the group has net operating losses carried over to its taxable_year it is a loss group within the meaning of sec_1_1502-91 most of the net operating losses did not arise in separate_return limitation years with respect to the group on date c investor purchased p shares of newly issued company common_stock and a warrant to purchase an additional p shares of newly issued company common_stock investor became a first_tier_entity of company through this cash purchase company has not filed a federal_income_tax return for the tax_year that includes date c prior to investor’s date c purchase ric fund trustee and lp each owned more than five percent of the outstanding company stock after date c only investor trustee and lp were five percent shareholders of company ric fund acquired its shares of company common_stock before the beginning of the three-year period that ends on the day of the submission of this ruling_request company has represented that ric fund has held the same number of shares of company common_stock at all times during such period and until investor’s purchase of company common_stock caused ric fund’s percentage ownership_interest in company to be reduced below five percent company has represented that no shareholder of ric fund owns or has ever owned five percent or more of the shares of company stock by reason of being a shareholder of ric fund trustee holds shares of company for the benefit of the holders of certain claims approved under the terms of a reorganization plan involving company and certain of its subsidiaries lp is a partnership for federal_income_tax purposes lp acquired its shares of company common_stock before the beginning of the three-year period that ends on the day of the submission of this letter one or more partners may have acquired or plr-113612-99 transferred their interests in lp during the same period although company has represented that none of the acquisitions or transfers caused a testing_date to occur within the meaning of sec_1_382-2 moreover no partner of lp owns or has ever owned five percent or more of the shares of company common_stock by reason of being a partner of lp by the terms of its partnership_agreement lp was due to dissolve early in however because of uncertainty about how a dissolution might affect a sec_382 ownership_change determination lp has not been permitted to distribute the shares it owns and dissolve company has represented it is not aware of any binding commitment that will require any of lp’s partners to dispose_of any company shares on receipt were lp to dissolve furthermore company is not aware that any two or more partners of lp have or will have any formal or informal understanding among themselves to make an additional acquisition of shares of company common_stock or will have such an understanding at the time of the dissolution of lp were it to dissolve the remaining company shares are held by public_group a direct_public_group within the meaning of sec_1_382-2t and sec_1_382-2t company’s corporate charter contains restrictions on the transferability of shares of its common_stock the charter transfer restrictions in general the charter restricts the ability of any record or beneficial direct or indirect holder of five percent or more of the shares of company common_stock however acquired including acquisition through exercise of rights to purchase shares granted by company to sell transfer pledge encumber or otherwise dispose_of any shares owned by it or to purchase acquire or otherwise receive any additional shares of common_stock the charter also restricts the ability of others to become 5-percent shareholders these restrictions will apply unless company and its tax counsel determine that such transaction will not result in an unreasonable risk of an ownership_change the company stock certificates contain a notation as to the existence of the charter transfer restrictions company intends to pursue strategic acquisitions of assets and target corporations in order to revitalize its historic_business and to expand into new businesses the expansion plan company has submitted documentation showing it is actively pursuing the expansion plan company intends to create a new series of warrants the abc warrants to efficiently and flexibly finance the expansion plan by adopting a warrant plan the abc warrant plan the abc warrant plan will incorporate the following provisions i company will have the power to issue a series of up to three call notices an a call a b call or a c call each call notice will set the terms and conditions plr-113612-99 ii iii iv v vi under which a shareholder can exercise the abc warrant and acquire additional company stock one abc warrant will be stapled to each share of company common_stock such that a transfer of ownership of the share will also transfer ownership of the abc warrant with respect to which it is issued each call notice will provide an abc warrant holder with a reasonable period of time in which to exercise its abc warrants all exercises related to a particular call will be effective as of a single date all abc warrant holders will be permitted to exercise at the same price for a particular call if company issues a call notice an abc warrant holder will be permitted to tender solely cash to company for the requisite number of shares of company common_stock with additional stapled abc warrants as described below an abc warrant holder will be free to exercise all or any portion of the abc warrants owned by such warrant holder which will be subject_to the particular call notice an abc warrant holder will be free to decline to participate in an earlier call without waiving rights to participate in later calls however an abc warrant holder forfeits rights to participate in a particular call with respect to a particular call once the time for electing to participate has expired also company will reserve the right to issue simultaneous calls a and b b and c or a b and c any share of company common_stock issued either pursuant to the exercise of any part of an abc warrant or otherwise will have the same material terms including the same rights regarding any unexpired part of the abc warrants as the stock upon which the original abc warrant was issued for example any stock issued as the result of an a call will have stapled rights allowing its holder to participate in future b and c calls any stock issued as the result of an ab or a b call will have stapled rights allowing its holder to participate in any future c call any stock issued as the result of an abc bc or c call will not have any abc warrant rights attached company will establish escrow protection mechanics to guard against an unreasonable risk of an ownership_change as a result of the exercise of any part of an abc warrant the escrow protection mechanics will be applied in conjunction with the charter transfer restrictions and will provide company with a means to help it to enforce those restrictions with regard to an exercise of the abc warrants under the escrow protection mechanics company will provide its electing abc warrant holders with sufficient information to permit each abc warrant holder to determine whether its exercise would result in its becoming a 5-percent_shareholder if exercise would result in an abc warrant holder becoming a 5-percent_shareholder the abc warrant holder would be obligated plr-113612-99 to inform company by a date certain the escrow agent for company may refuse to honor the abc warrant holder’s exercise to the extent such exercise might result in ownership of five percent or more of the shares of company stock vii company will also determine the appropriate level of participation by any abc warrant holder that it knows to be a record or beneficial direct or indirect holder of five percent or more of the shares of company common_stock in accordance with its charter transfer restrictions and the escrow protection mechanics such abc warrant holders may be restricted from exercising all or a portion of their abc warrants company intends to issue the a call of the abc warrants within one year of the date of this ruling letter at a price discounted from a specified closing trading price for a share of company stock furthermore company intends to issue the b call and c call of the abc warrants within two years of the date of the issuance of the a call but not later than three years from the date of this ruling letter company represents that the terms of the b call and c call will be substantially_similar to the terms of the a call company has received an opinion from state x counsel that the charter transfer restrictions are valid and binding on all present and future holders of company stock and enforceable under state x law furthermore state x counsel has reviewed a draft of the escrow protection mechanics and upon adoption of the abc warrant agreement is prepared to issue an opinion the escrow protection mechanics are enforceable under state x law company submitted the following representations a b the charter transfer restrictions on transferability that apply to the shares of company common_stock and the similar restrictions in the escrow protection mechanics that will apply to the call notices on any part of the abc warrants are or will be legal valid binding and enforceable against present and future holders of the shares or warrants under applicable state law except as such enforceability may be limited by bankruptcy and equitable principles company intends to vigorously challenge and pursue by all available means any attempts to violate the charter transfer restrictions or escrow protection mechanics no abc warrant or any part thereof will provide to its holder or to a person related to its holder with any right to participate in management of company or any right to influence management of company or with any other rights that ordinarily would be afforded to shareholders of company plr-113612-99 c the amount of shares of company common_stock to be issued as a result of a call notice on any part of the abc warrants will likely exceed the small issuance limitation set forth in sec_1_382-3 the call notice will provide a abc warrant holder with a reasonable period of time to decide whether to elect to exercise the abc warrant in this way company intends to assure that prior to exercise no abc warrant holder alone or in combination will have rights powers or control greater than any other abc warrant holder over the attributes of ownership of the stock that is to be received upon the exercise of the abc warrant the control_over company or the creation of income as those rights to ownership control and income are described in sec_1_382-4 d lp will continue to own and its public_group should be treated as continuing to own the same number of shares that it owns on the day of the submission of this letter until the day that the irs closes out its consideration of this ruling_request through issuance of a private_letter_ruling or otherwise based solely on the information submitted and the representations set forth above we hold as follows the reduction of ric fund’s ownership_interest in company to less than five percent as a result of investor’s purchase of company stock will cause the public_group of ric fund to be aggregated into public_group at the close of the testing_date on which such reduction takes place and on all subsequent testing dates on which the public_group of the ric fund continues to be treated as owning less than five percent of company common_stock sec_1_382-2t because company will have actual knowledge that ric fund and the public_group of ric fund will have owned all of the aggregated shares at all times since before the beginning of the testing_period ending on the testing_date on which such reduction occurs company will treat the resulting increase in the number of shares owned by public_group as if such shares had been owned by public_group at all times since before the beginning of such testing_period immediately after the reduction in percentage ownership of the ric fund referred to in ruling and for as long as the ric fund continues to own a direct ownership_interest in company of less than five percent the segregation_rules will not apply to any disposition of shares of company common_stock by ric fund sec_1_382-2t the public trading rule_of treas plr-113612-99 reg sec_1_382-2t will apply to any disposition or acquisition of shares by the ric fund that were aggregated into public_group as long as the ric fund continues to own directly or indirectly less than five percent of company because sec_1_382-2t treats any company common_stock owned by lp as being owned by lp's partners the distribution by lp of its shares of company common_stock to its partners in proportion to their partnership interests will not be considered an owner shift within the meaning of sec_1_382-2t and will not cause a testing_date to occur within the meaning of sec_1_382-2 a distribution of shares of company common_stock by the lp to its partners in proportion to their partnership interests will result in a segregation event with respect to the distributed shares of company common_stock sec_1_382-2t immediately after receiving the distribution of shares of company common_stock from lp the distributee partners of lp will be treated as public shareholders within the meaning of sec_1_382-2t and will be members of a direct_public_group of company public_group ii that is separate from public_group because company will have actual knowledge that lp and the public_group of lp will have owned all of the distributed shares at all times since before the three-year period ending on the day of the distribution company will treat the resulting increase in the number of shares owned by public_group ii as if such shares had been owned by public_group ii at all times since before the beginning of such three year period ending on the day of the distribution the public trading rule_of sec_1 2t e ii will apply to any disposition or acquisition of shares of company common_stock by any distributee partner who remains a public shareholder at the time of such disposition or acquisition so that a disposition of such shares will not result in a segregation event based solely on the information submitted and the representations set forth above we hold as follows with respect to the proposed issuance of the abc warrants provided that i company issues the a call of the abc warrants within one year of the date of this ruling letter as described above and ii if company issues the b call of the abc warrants such issuance will occur within two years of the date of the issuance of the a call as described above and iii if company issues the c call of the abc plr-113612-99 warrants such issuance will occur within two years of the date of the issuance of the a call as described above and iv prior to issuing any of the abc warrant calls company obtains an opinion from state x counsel that the escrow protection mechanics are valid and binding on all of the then current and future holders of company stock and enforceable under state x law no abc warrant or any part thereof the a call the b call or the c call will constitute an option within the meaning of sec_1_382-4 at any time prior to the time that a call notice is issued with respect to such part therefore no abc warrant or any part thereof will be subject_to the option attribution_rules of sec_1_382-4 nor will any abc warrant or any part thereof otherwise have any effect upon the computation of an ownership_change prior to the time that a call notice is issued with respect to such part the issuance by company of a call notice with regard to any part of the abc warrant will result in such part being treated as an option within the meaning of sec_1_382-4 which option will be treated as issued at the time of the issuance of such call notice for this purpose however the option will only consist of the part or parts of an abc warrant to which the call notice applies thus for example when company issues an a call an option will be treated as issued only with respect to the stock that may be acquired upon exercise of the a call but not stock that may be acquired if company were to subsequently issue a b call a c call or a bc call similarly if company thereafter issues a b call an option will be treated as issued only with respect to the stock that may be acquired on exercise of the b call an acquisition of shares of company common_stock under the terms of an option described in ruling will be an acquisition solely for cash for purposes of sec_1_382-3 no option described in ruling will be deemed exercised at the time of its issuance or transfer under sec_1_382-4 company will have actual knowledge for all purposes of sec_382 that are relevant to the determination of whether an ownership_change occurs that an option described in ruling issued to public_group and to any other direct_public_group that might arise prior to such issuance will continue to be owned by public_group and such other group if any to the extent that such option is not subsequently transferred to or acquired by any person plr-113612-99 including a 5-percent_shareholder an individual a first_tier_entity or a higher_tier_entity whose ownership_interest would have to be separately determined and therefore would not be included as part of a direct_public_group of company a separately determined shareholder company will have actual knowledge for all purposes of sec_382 that are relevant to the determination of whether an ownership_change occurs that the shares of its common_stock issued as a result of the exercise of an option described in ruling must have been issued to public_group to the extent that such shares are not issued to any person including a 5-percent_shareholder an individual a first_tier_entity or a higher_tier_entity whose ownership_interest would have to be separately determined and therefore would not be included as part of a direct_public_group of company a separately determined shareholder if company has more than one direct_public_group immediately prior to such issuance company will have actual knowledge that any shares not issued to a separately determined shareholder will be issued to each such direct_public_group pro_rata based upon the relative percentage ownership interests of each such direct_public_group in company immediately prior to the issuance provided that the escrow protection mechanics and the charter restrictions on the transferability of shares of company common_stock are enforceable and enforced pursuant to their terms a person who purports to acquire shares of company common_stock through the exercise of abc warrants will not be treated as having exercised the abc warrants and acquiring direct ownership of the underlying stock to the extent that such exercise of the abc warrants and exercise of shares would violate the provisions of the escrow protection mechanics or the charter of the escrow protection mechanics or the charter restrictions on the transferability of company’s common_stock we express no opinion about the tax treatment of the transaction under other provisions of the internal_revenue_code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 january plr-113612-99 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by mark s jennings acting chief branch
